           Case 2:18-cv-00237-APG-VCF Document 171 Filed 04/13/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***

4

5
      FRANK PECK,
6
                           Plaintiff,
7                                                         2:18-cv-00237-APG-VCF
      vs.                                                 ORDER
8     STATE OF NEVADA, ex rel. Nevada
      Department of Correction, et al.; PRISON
9
      COMMISSIONERS; GOVERNOR BRIAN
10
      SANDOVAL; SECRETARY OF STATE
      BARBARA CEGAVSKI; ATTORNEY
11    GENERAL ADAM LAXALT; DIRECTOR OF
      PRISONS JAMES DZURENDA; WARDEN
12    BRIAN WILLIAMS, HDSP; ASSOCIATE
      WARDEN JENNIFER NASH; ASSOCIATE
13    WARDEN PERRY RUSSELL; ACTING
      ASSOCIATE WARDEN T. TIERNES; CASE
14    WORKER ENNIS WRIGHT and
      LAWLIBRARY SUPERVISOR JAQUES
15
      GRAHAM; FOOD SUPERVISOR MANAGER
      DWAINE WILSON; ATTORNEY GENERAL
16
      FRANK A. TODDRE, II, DISTRICT COURT
17    JUDGE JERRY A WIESE; SGT. ALEXIS
      LOZANO; SGT. JULIE MATOUSEC; SGT.
18    DUGAN; OFFICER JOEL QUEROZ, sued in the
      Individual and Official capacities,
19
                            Defendants.
20

21
            Before the Court is Plaintiff’s Motion for Law Library Access or in the Alternative Motion For
22
     Appointment of Counsel (ECF No. 166). Plaintiff’s motion seeks two requests (1) appointment of counsel
23
     and (2) law library access.
24
            A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
25
     Storseth v. Spellman, 654 F.2d 1349, 13253 (9th Cir. 1981).
           Case 2:18-cv-00237-APG-VCF Document 171 Filed 04/13/21 Page 2 of 2




1           The court may appoint counsel under 28 U.S.C. § 1915 only under exceptional circumstances.

2    Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances requires

3    an evaluation of both the likelihood of success on the merits and the ability of the petitioner to articulate

4    his claims pro se in light of the complexity of the legal issues involved. Neither of these factors is

5    dispositive and both must be viewed together before reaching a decision.” Id. (citations and internal

6    quotation marks omitted). The court has reviewed the complaint and filings in this case. Here, the Court

7    does not find exceptional circumstances that warrant the appointment of counsel.

8           Under LR IC 2-2(b), [f]or each type of relief requested or purpose of the document, a separate

9    document must be filed. Plaintiff’s motion for law library access is filed as part of his motion for

10   appointment of counsel. Plaintiff’s motion for law library access is denied without prejudice. Plaintiff

11   may refile his motion for law library access as a separate motion, in which the only relief requested is an

12   injunction.

13          Accordingly,

14          IT IS HEREBY ORDERED that Plaintiff’s Motion For Appointment of Counsel (ECF No. 166)

15   is DENIED.

16          IT IS FURTHER ORDERED that Plaintiff’s Motion for Law Library Access (ECF No. 166) is

17   DENIED without prejudice.

18          DATED this 13th day of April, 2021.
                                                                   _________________________
19                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
